        Case 2:20-cv-03460-LMA Document 12 Filed 06/14/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DONALD CROCHET                                                        CIVIL ACTION
 VERSUS                                                                NO. 20‐3460
 CAMILLE MORVANT, ET AL.                                               SECTION: AI@(5)

                                        ORDER

      The Court, having considered the complaint, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff,

Donald Crochet, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion in this matter.

      Accordingly,

      IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

malicious pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1).

      New Orleans, Louisiana, this 14th day of June, 2021.




                                         _________________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE
